Fourth Court of Appeals
                                San Antonio, Texas
                                    December 10, 2014

                                   No. 04-14-00663-CV

                        IN THE INTEREST OF C.J.,JR., a child,

                 From the 73rd Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013-PA-02667
                    Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER
     Appellant Christopher J.’s motion for extension of time to file his brief is GRANTED.
We ORDER appellant to file his brief on or before December 19, 2014. NO FURTHER
MOTIONS FOR EXTENSIONS OF TIME WILL BE GRANTED.



                                                 _________________________________
                                                 Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court